NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 12-4494
                                      ____________

                           UNITED STATES OF AMERICA

                                            v.

                            ANDRE WILLIAMS, a/k/a Lucky

                                     Andre Williams,
                                       Appellant
                                     ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 3-06-cr-00052-002)
                     District Judge: Honorable Thomas I. Vanaskie
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 27, 2013

             Before: FUENTES, FISHER and CHAGARES, Circuit Judges.

                                  (Filed: June 28, 2013)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       Andre Williams was convicted in the U.S. District Court for the Middle District of

Pennsylvania of conspiracy to distribute and possess with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 846. He appeals from the District Court’s denial of
his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Williams’s counsel

has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).

For the reasons stated below, we will grant counsel’s motion to withdraw, and we will

affirm the District Court’s denial of Williams’s motion.

                                             I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       In March 2007, Williams and the government entered into a binding plea

agreement under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure. The plea

agreement states as follows:

       “[T]he defendant should receive a sentence of 120 months in prison. The
       defendant should be ordered to serve a period on supervised release of at
       least three years. The defendant should pay a special assessment of
       $100.00. The parties agree that the amount of any fine to be imposed in
       this case up to the maximum potential fine shall be left to the discretion of
       the sentencing judge, however, the defendant reserves the right to argue that
       he is incapable of paying a fine.”

App. at 23. The District Court accepted the plea agreement and sentenced Williams to

120 months’ imprisonment.

       In June 2008, Williams moved for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) due to Amendment 706, which retroactively reduced the Sentencing

Guidelines for offenses involving crack cocaine. The District Court denied Williams’s


                                              2
motion and held that Williams’s binding plea agreement rendered him categorically

ineligible for a § 3582(c)(2) sentence reduction under this Court’s then-controlling

opinion in United States v. Sanchez, 562 F.3d 275, 280-82 (3d Cir. 2009).

       In February 2012, Williams moved once again for a sentence reduction under

§ 3582(c)(2) due to the Supreme Court’s decision in Freeman v. United States, 131 S. Ct.

2685 (2011), in which the Court held that, contrary to our holding in Sanchez, defendants

sentenced pursuant to a Rule 11(c)(1)(C) binding plea agreement are not categorically

ineligible for a § 3582(c)(2) sentence reduction. The District Court, in ruling on

Williams’s post-Freeman motion, relied on United States v. Weatherspoon, where we

held that a defendant who agrees to a specific term of imprisonment in a Rule 11(c)(1)(C)

plea agreement “must show that his agreement both identifies a Guidelines range and

demonstrates a sufficient link between that range and the recommended sentence” in

order to be eligible for relief under § 3582(c)(2). 696 F.3d 416, 423 (3d Cir. 2012)

(citing Freeman, 131 S. Ct. at 2697-98), cert. denied, 133 S. Ct. 1301 (2013). The

District Court held that Williams was ineligible for relief under this standard.

       Williams directed counsel to file a notice of appeal. Williams’s counsel then

requested leave to withdraw pursuant to Local Appellate Rule 109.2 and Anders because,

in counsel’s opinion, Williams lacks any issue of arguable merit on appeal. Williams has

not filed a pro se brief in support of his appeal.




                                               3
                                             II.

       The District Court had jurisdiction over this case under 18 U.S.C. § 3231. We

have jurisdiction under 28 U.S.C. § 1291. “When the district court determines that a

defendant is ineligible for relief under 18 U.S.C. § 3582(c)(2), our review is plenary.”

Weatherspoon, 696 F.3d at 420.

       Counsel may file a motion to withdraw representation under Anders if, after

reviewing the record, he or she is “persuaded that the appeal presents no issue of even

arguable merit.” 3d Cir. L.A.R. 109.2(a); see also United States v. Youla, 241 F.3d 296,

300 (3d Cir. 2001). In evaluating counsel’s Anders brief, this Court must determine

(1) whether counsel has thoroughly examined the record in search of appealable issues

and explained why the issues are frivolous and (2) whether an independent review of the

record reveals any non-frivolous issues. Youla, 241 F.3d at 300. Where the Anders brief

appears to be adequate on its face, we will use the brief to guide our review of the record.

Id. at 301.

                                            III.

       We are satisfied that counsel has sufficiently reviewed the record for appealable

issues, and we agree that there are no non-frivolous issues on appeal. “[T]o be eligible

for relief under 18 U.S.C. § 3582(c)(2), a defendant who agrees to a specific term of

imprisonment in a [Rule 11(c)(1)(C)] plea agreement must show that his agreement both

identifies a Guidelines range and demonstrates a sufficient link between that range and


                                             4
the recommended sentence.” Weatherspoon, 696 F.3d at 423. Williams’s plea

agreement does not identify a Guideline sentencing range or provide the components

needed to calculate the Guideline sentencing range, such as the criminal history category

or the total offense level. Instead, it merely states that “the defendant should receive a

sentence of 120 months in prison.” App. at 23. Williams’s appeal thus lacks any basis in

law or fact. Accordingly, we agree with counsel that the record presents no issue of even

arguable merit.

                                             IV.

       For the reasons set forth above, we will affirm the judgment of the District Court

and grant defense counsel’s motion to withdraw.




                                              5